Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
In the amendment dated 05/27/2022, the following occurred: Claims 1-2 and 8-9 have been amended.
Claims 1-14 are pending and have been examined.

Priority
Acknowledgment is made of Applicant’s claim for domestic benefit to U.S. Provisional Patent Application No. 62/628,738 dated 09 February 2018.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Claims 1 and 8 recite the following (claim 1 being representative):
“the framework comprising:
data points specific to the mental health client including diagnostic, historical, and location based data points such as permitted GPS locations, and prohibited GPS locations,
a dynamic weighting process for each said data point that starts at profile creation wherein a relative weight is assigned to each said data point by a healthcare professional based on the specific mental health diagnosis and treatment of the mental health client; and
triggering events specific to the mental health client based on each said data point; and… associating…; enabling…; and the server receiving…”
The Examiner Suggests amending to recite the following:
“the framework comprising:
data points specific to the mental health client including diagnostic, historical,  permitted GPS locations, and prohibited GPS locations,
a dynamic weighting process for each said data point that starts at profile creation wherein a relative weight is assigned to each said data point by a healthcare professional based on the specific mental health diagnosis and treatment of the mental health client, [[; and]]
triggering events specific to the mental health client based on each said data point, [[;]] and… associating…; enabling…; and the server receiving…”
Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected for lacking written description.
Claims 1 and 8 are rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of “generate an alert to a healthcare professional and not to the mental health client” (claim 1 being representative, emphasis added). This is a new matter rejection.
The Applicant’s Specification (at pg. 12, para. 1, “the alert is sent to a mental health professional”; and at pg. 14, para. 1, “allows law enforcement to either respond to the “Alert” message or they can direct a mental health client to diversion community-based services where their unstable behavior can be deescalated before the call advances to an involuntary hospital admission”) fails to provide support for this limitation. There is no disclosure describing that the person receiving a generated alert cannot be the mental health client. Recipients of alerts includes mental health professionals, law enforcement officers, involuntary hospital administrators, and the mental health client themselves. The mental health client cannot be readily excluded because the Applicant has not disclosed an embodiment where the mental health client is explicitly excluded from having an alert generated to them.
Further, this appears to be a negative limitation used to overcome the prior art. Regarding negative limitations, MPEP states that: "Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement". MPEP 2173.05(i).
	By virtue of dependence on claim 1 or 8, the rejection of independent claims 1 and 8 also applies to dependent claims 2-7 and 9-14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claims 1 and 8 recite “such as”. The phrase "such as" renders each claim indefinite because it is unclear whether the limitations following the phrase (i.e., the permitted GPS locations and/or prohibited GPS locations) must be included as part of the claimed invention. See MPEP § 2173.05(d). The Examiner suggests amending to recite “historical, permitted GPS locations, and prohibited GPS locations” as supported by the Specification at pg. 2, para. 1.
	Also, claims 1 and 8 recite “a relative weight”. The term “relative” in claims 1 and 8 is a relative term which renders the claim indefinite. See Specification at pg. 10, para. 3, “For purposes of determining the relative weight of a particular data point, the system defines each data point into categories of attributes… Each attribute is conceptualized as technology-based customer specific information that has a geo-locating pattern”. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (i.e., relative to what?), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, no difference in scope can be determined from amending the previously claimed “weights” to “a relative weight” for each data point.
	By virtue of dependence on claims 1 and 8, each rejection of claims 1 and 8 also applies to dependent claims 2-7 and 9-14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Step 1: Claims 1 and 8 fall into one of the statutory categories (i.e., process or system). 
Step 2A Prong 1: The identified abstract idea is (claim 1 being representative) for monitoring and reporting behavior of mental health clients by real time tracking and analysis of social media posts to assist in behavioral prediction of mental health clients comprising:
receiving an indication that the mental health client has been provided with […] to be kept on their person enabled with a GPS tracker and social media software applications by a healthcare professional or the mental health client themselves;
	creating a software profile […] for each mental health client including a framework for alerts to be generated wherein […] receives data from the GPS tracker and social media software applications […], the framework comprising:
data points specific to the mental health client including diagnostic, historical, and location based data points such as permitted GPS locations, and prohibited GPS locations,
a dynamic weighing process for each said data point that starts at profile creation wherein a relative weight is assigned to each said data point by a healthcare professional based on the specific mental health diagnosis and treatment of the mental health client; and
triggering events specific to the mental health client based on each said data point; and
associating the profile […] with […] and the GPS tracker and the social media software applications […];
enabling […] to use the profile to:
monitor over time […] through the data points from the GPS tracker and the social media software applications to identify said data points and said triggering events,
generate a log of triggering events, and
apply said assigned weights to each said triggering event to determine whether or not an alert is generated, and
generate an alert to a healthcare professional and not to the mental health client for applicable alert decisions; and 
[…] receiving periodic analysis to review said log of triggering events and the behavior of the mental health client and modify said framework to add, remove, or adjust said data points, said specific weights, and said trigging events.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: a server and a cell phone (claims 1 and 8) and a processor and a memory (claim 8). That is, other than reciting generic computer components, the claimed invention amounts to a human following a series of rules or steps to monitor and report behavior of mental health clients by real time tracking and analysis of social media posts. For example, but for the additional elements, the claims encompass a person receiving periodic analysis. Likewise, but for the additional elements, the claims encompass a person associating the profile with the GPS tracker and the social media software applications. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a server and a cell phone (claims 1 and 8) and a processor and a memory (claim 8) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using generic computer components (see Specification at pg. 14, para. 3). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Further, the claims recite the additional elements of the server and the cell phone (claims 1 and 8) (general computing devices) as being in communication with each other; that is, each is a device that collects, transmits or outputs data. The additional elements are not described by the applicant and is recited at a high-level of generality (i.e., as general means of collecting, transmitting or outputting data) and amount to locations from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server and cell phone (claims 1 and 8) and the processor and the memory (claim 8) amount no more than mere instructions to apply the judicial exception using a generic computer or generic computer components. Mere instructions to apply the judicial exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the server and the cell phone (i.e., as devices that collect, transmit, or output data) are considered extra-solution activities. These have been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activities in the field. MPEP § 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP § 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
	 
Claims 2-7 and 9-14 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.
Claims 2-3 and 9-11 merely further describe the abstract idea (e.g. data points, obtaining an agreement). 
Claims 4-7 and 12-14 merely further describe the server and the processor (e.g. sending the generated alert, applying analyses, recording time stamps, deidentifying third parties).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 1-4 and 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US 2014/0052475) in view of Sobol (US 10,168,430 B2) and Amarasingham et al. (US 2017/0061093).

Regarding claim 1, Madan teaches a computer-implemented method, the method comprising for each mental health client: 
receiving an indication that the mental health client has been provided with a cell phone to be kept on their person enabled with a GPS tracker and social media software applications by a healthcare professional or the mental health client themselves (Madan at Abstract & [0034] teaches a native communication application (social media software application) executing (enabled) on patient’s mobile computing device. [0044] teaches collecting patient data (an indication) sent through communication venues / public textual messages sent through an online social networking (social media software application) system. [0045] teaches retrieving the patient’s mobile computing device GPS location from a GPS sensor within the patient’s mobile computing device (enabled with a GPS tracker application). See also [0045], teaching communication with another individual e.g. a social network message / a social media.):
creating a software profile on a server that is in communication with the cell phone for each mental health client including a framework for alerts to be generated wherein said server receives data from the GPS tracker and social media software applications on the cell phone ([0073] teaches a remote server collects raw patient data from the mobile computing device. [0034] teaches various patient models generated by a computer network. [0135] teaches transmitting an alert to a corresponding care provider through a private care provider account (a software profile) accessible through a provider-specific interface (a framework). See above [0044] and [0045] (receives data from…)), the framework comprising: 
data points specific to the mental health client including diagnostic, historical, and location based data points […] (It is unclear what “diagnostic” entails -- See Specification at pg. 7, para. 2, “… HIPAA safeguards”. [0036] teaches the patient’s profile can be stored locally, can contain data added by the patient, e.g. data retrieved from a social network (diagnostic), and can update with additional patient information over time. [0044] teaches collecting number of sent calls (historical) and location of patient during a call (location based). [0045] teaches retrieving GPS sensor data.),
a dynamic weighing process for each said data point that starts at profile creation wherein a relative weight is assigned […] based on the specific mental health diagnosis and treatment of the mental health client (The Examiner interprets the patient’s profile as containing the patient information. [0048] teaches aggregating patient communication data into a quantitative feature for the patient and generating a weighted composite. [0049] teaches further extracting features based on activity usage and location data. The Examiner interprets these features as having an assigned weight/quantity. [0082] teaches a Predictive Modeling Engine (PME) for identifying correlations between patient behavior(s), symptoms (diagnosis), treatment adherence (treatment) and other extracted features. The Examiner interprets feature weights as based on patient diagnosis and treatment.); and
triggering events specific to the mental health client based on each said data point ([0087] teaches the PME assigns different intervention triggers, reminder types, and notification triggers to a subgroup of patients (specific to each patient). [0038] teaches implementing an identified relationship between changes in behavior and a patient’s health over a period of time (event) to trigger an intervention. See “3. Behavior Data” at [0044] – [0045] (communication and location data). The Examiner interprets the PME triggers as based on collected patient behavior data.); and
	associating the profile on the server with the cell phone and the GPS tracker and the social media software applications that are on the cell phone ([0036] & [0044] teaches a patient installs the native data collection application (social media software application) and authorizes collection and transmission of personal communication data / patient information through the native data collection application; and patient information can be retrieved from communication venues / social networks. [0045] teaches further, collecting location data of the patient by retrieving a GPS location from the GPS sensor. [0073] teaches a remote server collects raw patient data from the mobile computing device (applications and tracker). [0135] teaches a private care provider account (a software profile) receives (associates with) patient information.);
enabling the server to use the profile to ([0135] teaches the private care provider account (software profile) accessible through a provider-specific interface/online dashboard. [0141] teaches the instructions can be executed by computer-executable components integrated with the application, applet, host, server, network, website, communication service, communication interface, hardware/firmware/software elements of a patient mobile device or any suitable combination thereof.):
monitor over time the cell phone through the data points from the GPS tracker and the social media software applications to identify said data points and said triggering events ([0044]-[0045] teach collecting communications and location data (data points) and applying this data to track patient behavior characteristics, such as periods (triggering events) of patient isolation. [0036] teaches updating the patient’s account with additional patient information (necessarily identified). [0038] teaches implementing an identified relationship between changes in behavior and a patient’s health (a patient behavior characteristic) over a period of time (as a triggering event) to trigger an intervention.),
generate a log […] ([0043] teaches identifying a first, second and third log of use of a native communication application within a first, second and third time period, respectively. [0046] teaches retrieving usage information from mobile operating system logs to track variations and periods of activity and inactivity for a patient.),
apply the assigned weights to each said triggering event to determine whether or not an alert is generated (The Examiner interprets extracted features having weights as based on communication, location and usage (behavior) data. [0045] teaches behavior data can be (is) applied to track, e.g., periods of patient isolation (triggering events). [0048]-[0049] teaches generating (applying) a weighted composite of extracted quantitative features (having assigned quantities). The Examiner interprets weighted composites as generated using behavior data to track periods of isolation by identifying relationships indicating periods of isolation.), and
generate an alert to a healthcare professional and not to the mental health client for applicable alert decisions ([0018] predicting a risk of change in a medical symptom for the patient based on the log of use and the health risk model; and transmitting a notification (alert) to a care provider in response to the risk of change in the medical symptom for the patient that exceeds (reaches) a threshold risk. [0038] teaches implementing an identified relationship to anticipate/predict the change in patient health risk and to trigger (generate) an intervention (also an alert).); and
the server receiving periodic analysis to review said log […] and the behavior of the mental health client and modify the framework […] said data points, said specific weights, and said triggering events ([0034] teaches the patient’s mobile computing device can upload data to a remote database, such as every hour (periodically), implement the method (with the identified relationships) on a computer network (server), generate notifications, generate a health risk model, and transmit models to a doctor. [0073] teaches converting (receiving) collected raw patient data into statistical features to create the BFE on a remote server (periodic analysis). The Examiner interprets converted data (data points) as extracted features having weights. Fig. 3 S130 & [0100] teaches a health risk model implementing the BFE. [0135] teaches the private care provider account (software application) accessed (to review) with a provider-specific interface (framework) receives patient information. The Examiner interprets the server as adding patient information to the interface to modify the interface. The Examiner notes “to review… and modify…” are intended results of receiving “periodic analysis”, which are not required.)

*The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).
	
Madan may not teach location based data points such as permitted GPS locations, and prohibited GPS locations, which as drafted are not required (see 112b rejection).
	Sobol teaches 
	permitted GPS locations and prohibited GPS locations (Fig. 4 & Col. 6, Ln. 5-15 teaches predetermined areas 68 as well as restricted areas 70. Col. 6, Ln. 16-26 teaches collecting location data to the patient’s personal account, which may be monitored. Fig. 5 & Col. 6, Ln. 60 – Col. 7, Ln. 2 teaches monitoring the location of the patient via GPS instead of BLE by collecting GPS data. The Examiner interprets location data as collected via GPS.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method for modeling behavior and health changes of Madan to collect additional location data and to use this information as part of the systems and methods for tracking patients as taught by Sobol, with the motivation of improving the monitoring and tracking capability of caregivers providing care for individuals whom are at risk of problematic wandering (see Sobol e.g., at Abstract and  Col. 3, Ln. 5-16).
	
Madan/Sobol may not explicitly teach assigned to each said data point by a healthcare professional.
However, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches automatic application of assigning weights to each said data point and also teaches a healthcare provider that performs patient-related functions (see Madan at para. 0031 and 0084); and thus, the manual application of the claimed feature would have prima facie been obvious in view of Madan/Sobol. Madan teaches weights assigned to each said data point [see at least Madan, para. 0048]. 

Madan/Sobol may not explicitly teach generating a log of triggering events in the broadest sense of logging the changes in behavior and a patient’s health, such as periods of isolation (which may or may not be logs of inactivity).
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of logs with teachings of Madan/Sobol since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Madan/Sobol. Logging data (as taught by Madan) does not change or affect the normal data communication-related functionality of the method for modeling behavior and health changes of Madan/Sobol. Communicating patient-related information to a computer network/server would be performed the same way even with the addition of data logs to the received data. Since the functionalities of the elements in Madan/Sobol do not interfere with each other, the results of the combination would be predictable.
	
Madan/Sobol may not teach receiving periodic analysis to […] modify […] to add, remove, or adjust […].


Amarasingham teaches 
[…] to add, remove, or adjust […] (Fig. 1 and [0034] teach receiving patient data. Fig. 6 and [0073] teach evaluating patient data. Fig. 6 and [0074] teach re-evaluating the patient’s data as new patient data is received (periodic analysis added). [0063] teaches utilizing underlying patient data for periodically retraining/tuning a predictive/artificial intelligence (AI) model (Madan’s health risk model), e.g. by modifying the predictive model e.g. by adjusting the predictive weights (Madan’s feature weights). Fig. 4 and [0070] teach applying predictive model(s) to further analyze the received, pre-processed, specific patient data and calculate risk score(s).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the clinical dashboard user interface system and method of Amarasingham to receive new patient data (Madan’s patient communication data and survey responses) and re-evaluate patient data by periodically tuning/modifying a predictive model (Madan’s health risk model) and to use this information as part of a method for modeling behavior and health changes as taught by Madan/Sobol, with the motivation of improving patient health and improving the monitoring of patient health and the deployment of patient interventions (see Madan at para. 0002; and Amarasingham at para. 0002 and 0003).

Regarding claim 2, Madan/Sobol/Amarasingham teaches the computer-implemented method of claim 1 further comprising wherein said data points includes
any or all of demographic, clinical, support system information, recordable behaviors, schedules, prohibited GPS zones, and diagnoses (The Examiner notes only one of these is required for the claim to be met. See Madan [0036], cited above, for “demographic information”.)

Regarding claim 3, Madan/Sobol/Amarasingham teaches the computer-implemented method of claim 1 further comprising
obtaining an agreement by the mental health client to accept and use the cell phone and allow access to the data generated by it (Madan [0036] teaches a patient installs (on the mobile computing device) and/or authorizes collection and transmission of personal communication data (to a server).)

Regarding claim 4, Madan/Sobol/Amarasingham teaches the computer implemented method of claim 1 further comprising wherein the server sends the generated alert to support or intervention personnel (see claim 1 prior art rejection. Madan [0038] teaches triggering an automated or manual intervention to assist the patient through a treatment regimen. Madan [0035] teaches transmitting notifications—such as pertaining to therapy adherence—to a doctor.)

Regarding claim 8, the subject matter of claim 8 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 8 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.	

Regarding claim 9, the subject matter of claim 9 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 9 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.	

Regarding claim 10, the subject matter of claim 10 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 10 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.	

Regarding claim 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 11 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Sobol, Amarasingham and Chew-Yean (see NPL document and PTO-892).

Regarding claim 5, Madan/Sobol/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also
	applies […] to said data points obtained from social media software applications and case logs provided by social service agencies (see above citation. Madan [0035] teaches demographic and/or health-related information can be added by an individual associated with the patient and/or retrieved from a related database. Madan [0072] teaches implementation of a Behavior Feature Engine, which handles and manipulates data into an effective model (applies BFE to said data points). Madan [0081] teaches the PME, which generates patient-, patient subgroup-, and/or treatment-specific models (applies PME to said data points).)

Madan/Sobol/Amarasingham may not teach language analysis, sentiment analysis, and emotion analysis.

Chew-Yean teaches 
language analysis (see Pg. 2, Mechanical Turk section, Para. 2, Ln. 4-5, for NLP tasks (i.e., Natural Language Processing) e.g. word sense disambiguation, textual entailment, temporal ordering of events, question-and-answer, machine translation, topic modelling, etc. See also Pg. 7, References #6, titled “Creating speech and language data with Amazon’s Mechanical Turk.)
sentiment analysis (see Pg. 1, Ln. 2-3, which teaches Sentiment Analysis aims to detect positive, neutral, or negative feelings from text; Pg. 1, How? Section, Para. 2, which teaches sentiment analysis recognition tasks can be “tackled” (i.e., analyzed) using lexicon-based methods, machine learning, or a concept-level approach [3]; and see also Pg. 6, Reference #3, titled “Sentiment Analysis Algorithms and Applications: A Survey”.) and
emotion analysis (see Pg. 4, Data section, Ln. 1-4, for a dataset analyzed to classify samples by 5 emotion classes using deep learning methods (i.e., Mechanical Turk).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the language, sentiment, and emotion analysis of Chew-Yean to extract language, sentiment, and emotion features and to use the features in analysis as taught by Madan/Sobol/Amarasingham, with the motivation of improving service to the individual (see Chew-Yean at Pg. 1, Ln. 18) and ensuring the quality of data labelling (see Chew-Yean at Pg. 3, Quality Assurance section, Ln. 2).

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 12 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Sobol, Amarasingham and Jeane W. Anastas (see NPL document and PTO-892; hereinafter Anastas).

Regarding claim 6, Madan/Sobol/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also
	records time stamps and location data from the GPS tracker (Madan [0045] teaches collecting location data before, during and/or after communication by retrieving data from a GPS sensor. [0061] teaches storing data (retrieved from GPS sensor) in a remote database on the computer network (server).), postings from social media software applications (see claim 1 prior art rejection.), and […] 

Madan/Sobol/Amarasingham may not teach case logs provided by social service agencies.
Anastas teaches 
case logs provided by social service agencies (see Pg. 5, Standard 10, “Record Keeping”, which states: “The social work case manager shall document (log) all case management activities in the appropriate client record in a timely manner. Social work documentation (case logs) shall be recorded on paper or electronically and shall be prepared, completed, secured, maintained, and disclosed in accordance with regulatory, legislative, statutory, and organizational requirements”. See also Pg. 46, Para. 1, which states: “The social work case manager must hold all client information in confidence. Such information may be released to other members of the family system, other service providers or organizations, or other parties only with written permission of the client (or other individual legally authorized to represent the client)”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the electronic client record disclosed in accordance with regulatory, legislative, statutory, and organizational requirements of Anastas to disclose the client record in an ethical manner for receipt by the systems and methods as taught by Madan/Amarasingham, with the motivation of improving working relationships with, and services for, case management clientele (see Anastas at Pg. 44, last paragraph to Pg. 45, Ln. 7).

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 13 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Sobol, Amarasingham, Anastas, and C. Christine Porter (see NPL document and PTO-892; hereinafter Porter).

Regarding claim 7, Madan/Sobol/Amarasingham teaches the computer implemented method of claim 1 further comprising, when monitoring information over time (see claim 1 prior art rejection), the server also 
[deidentifies third parties] from the social media software applications, [case logs…], and locations from the GPS tracker (see claims 1 and 6 prior art rejections. Madan [0035] teaches collection, manipulation, and transmission of patient data adheres to health-related privacy laws, such as by privatizing or anonymizing patient data and transmitting encrypted or private notifications. Madan [0058] teaches collecting patient treatment data from a third party system or device.)

Madan/Sobol/Amarasingham may not explicitly teach case logs from social service agencies.
Anastas teaches 
case logs from social service agencies (see Pg. 5, Standard 10, “Record Keeping”, which states: “The social work case manager shall document (log) all case management activities in the appropriate client record in a timely manner. Social work documentation (case logs) shall be recorded on paper or electronically and shall be prepared, completed, secured, maintained, and disclosed in accordance with regulatory, legislative, statutory, and organizational requirements”. See also Pg. 46, Para. 1, which states: “The social work case manager must hold all client information in confidence. Such information may be released to other members of the family system, other service providers or organizations, or other parties only with written permission of the client (or other individual legally authorized to represent the client)”.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the electronic client record disclosed in accordance with regulatory, legislative, statutory, and organizational requirements of Anastas to disclose the client record in an ethical manner for receipt by systems and methods as taught by Madan/Sobol/Amarasingham, with the motivation of improving working relationships with, and services for, case management clientele (see Anastas at Pg. 44, last paragraph to Pg. 45, Ln. 7).

Madan/Sobol/Amarasingham/Anastas does not explicitly teach deidentifies third parties.

Porter does teach 
deidentifies third parties (see title, “De-identified Data and Third Party Data Mining”; and Pg. 3, <8>, Para. 2, Ln. 8, which teaches third party data mining companies de-identify the information. The Examiner interprets the de-identified data as third party data that has been de-identified. The Examiner notes the Specification (at pg. 7, para. 2, Ln. 2-3) describes the patient-provided cell phone as using software that de-identifies the patient. The Examiner alternately interprets Madan’s patient’s mobile computing device as using a software application for Porter’s de-identifying third party data.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the de-identifying of third party data of Porter and to use this information to de-identify third party data from data collected by the process for modeling behavior and health changes as taught by Madan/Sobol/Amarasingham/Anastas, with the motivation of improving adherence to health-related privacy laws (see Madan at para. 0035; and Porter, Pg. 2, <6>, Para. 1, Ln. 1-10). Also, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the patient’s mobile computing device of Madan/Sobol/Amarasingham/Anastas to install a native application for de-identifying third party data as taught by Porter with the previously recited motivation and reasoning.

Regarding claim 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 14 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.	

Response to Arguments
Claim Objections
Regarding the objection to Claims 1 and 8, the Applicant has amended the claims to remove most of the minor informality issues.

Rejection under 35 U.S.C. §112(b)
Regarding the rejection of Claims 1-14, the Applicant has amended the claims to overcome the previous issue of indefiniteness regarding the term “deidentified”.

Rejection under 35 U.S.C. §101
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons. Applicant argues:

a. “Applicant has amended claim 1 and 8 to specify that alerts are always generated for applicable alert decisions… Applicant believes that the generation of an alert for an applicable alert decision integrates the judicial exception into a practical application” (Remarks, pg. 7-8).

Regarding a.: The Examiner respectfully submits that but for the additional elements, the claims encompass a person generating an alert to a healthcare professional and not to the mental health client for applicable alert decisions. Moreover, generating data such as an alert is something that the additional elements (i.e., generic computers and generic computer components) were designed to do. See Alice Corp. Using the additional elements to generate alerts does not integrate the identified abstract idea into a practical application. Further, using highly generalized means of transmitting and outputting data (e.g., generated alerts) to a person is also extra-solution activity. See analysis, supra. 
	Note on Step 2B analysis: The court has agreed that the additional elements of the BASCOM case were generic computer, network and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that an inventive concept may be found in the combination of the additional elements in a non-conventional and non-generic arrangement, i.e., the installation of a filtering tool at a specific location, which was remote from end-users, with customizable filtering features specific to each end-user. The Examiner further submits regarding Step 2B that the instant application does not claim a non-conventional and non-generic arrangement of its additional elements. See analysis, supra.

Regarding the rejection of dependent claims 2-7 and 9-14, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the arguments present for the claims from which they depend. As such, the rejection of these claims is also respectfully maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant. However, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “In the current Application, identification and weighing of diagnostic, historical, and location-based data points such as permitted GPS locations and prohibited GPS locations occurs at profile creation” (Remarks, pg. 8).

Regarding a.: As a preliminary matter, the Examiner respectfully submits the basis of rejection as necessitated by amendment. Given BRI, Madan in view of Sobol and Amarasingham teaches or renders obvious the claim features (e.g., “data points…”). The Examiner notes that it is unclear whether the data need include permitted GPS locations and/or prohibited GPS locations and has provided suggestions for amending this portion of the claims 1 and 8. 
	Now, regarding the argued feature of “identification and weighing” of data points “at profile creation”, the Examiner respectfully disagrees and submits that the claims 1 and 8 recite (claim 1 being representative) “a dynamic weighting process for each said data point…”, which also reads as “a dynamic weighting process… that starts at profile creation” and “a dynamic weighting process… wherein a relative weight is assigned to each said data point…” The Examiner has rejected the claims using broadest reasonable interpretation as clarified here, although the Specification may be used to amend and narrow the feature to “start with the original profile modeling for weighing” (see pg. 12, para. 2). Regardless, it is not clear how the data is weighed. A trivial weight of 1 would suffice for the data collected according to Madan and Sobol. The trivial weight of 1 would be “relative” because it is a weight for “relative” data, i.e., patient data.
	Further, the claims recite utilizing the “monitor…” step to identify said data points, but the Examiner considers this to necessarily occur also for the first time when data points are collected in the “creating…” step. Madan and Sobol have been cited as collecting the relevant data, which is necessarily identified. Also, the collected data is stored in a profile/account in Madan and additionally in Sobol (see e.g., Madan at [0036]; and Sobol e.g., at Col. 6, Ln. 16-26 and Col. 6, Ln. 60- Col. 7, Ln. 2).

b. “this quantitative feature taught by Madan occurs after the data has been collected and is limited to the patient's communication data” (Remarks, pg. 9).

Regarding b.: The Examiner respectfully submits that given the broadest reasonable interpretation, the relative weights need not be assigned at the start of the dynamic weighting process so long as the relative weights are assigned during the dynamic weighting process. See Regarding a. Even if relative weights were claimed to be assigned at the start of the dynamic weighting process rather than during the process, it is not clear how relative weights (or any weights) are assigned by the system or by a person interacting with the system. The relative weights could be necessarily assigned as “1” when the data is received by the person interacting with the system and stored in the profile of the system to create the profile of the system, since a trivial weight of “1” is still a weight, is necessarily assigned to stored profile data upon acquisition or storage (at the start of the dynamic weighting process). Notably, it is not clear what constitutes a proper start and end of the dynamic weighting process.

c. “Madan also does not disclose triggering events” (Remarks, pg. 9).

Regarding c.: The Examiner respectfully disagrees and submits the basis of rejection. See Madan e.g., [0087], “intervention triggers, reminder types, notification triggers”; and [0038], teaching a period of time to trigger an intervention. The Examiner has interpreted trigger(s) to be triggered, each triggering occurring for a period of time (trigger events).

d. “Madan does not disclose permitted or prohibited locations or weights assigned to locations” (Remarks, pg. 9).

Regarding d.: See 112b rejection. It is unclear whether these types of data are included. Additionally, see claim 1 prior art rejection. Sobol renders obvious the argued features.

e. “In this way weights are assigned based on the specific mental health diagnosis and treatment of the mental health client” (Remarks, pg. 9-10).

Regarding e.: In response to applicant's (presumed) argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one or more of Applicant’s Specification feature(s) from [0014, 0017]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

f. “This is not contemplated in the current application. Notifications are never sent to the patient” (Remarks, pg. 10-11).

Regarding f.: The Examiner respectfully submits that given BRI, Madan teaches or renders obvious the “generate an alert…” step as necessitated by amendment. See e.g., [0018], teaching transmitting a notification (alert) (necessarily generated) to a care provider; and e.g., [0038], teaching to trigger (generate) an intervention (an alert). See also Regarding c. The Examiner interprets that notifications/reminders/interventions are triggered and sent to the care provider as they occur over a period of time.

Regarding the rejection of dependent claims 2-14, the Applicant has not offered any (or any additional) argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also respectfully maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Senger (US 2018/0139574 A1) for teaching systems and methods for monitoring compliance with recovery goals. See e.g., para. 0021: “methods for monitoring a person's compliance with a plan for recovering from alcoholism and/or drug addiction. Various embodiments involve an interactive user application running on a mobile telephone having a global positioning system (GPS) module for tracking the geo-location of the user… negative reinforcement for unhealthy behaviors such as going to liquor stores, bars, and acquaintances (e.g., former boyfriends and girlfriends) which may serve as relapse triggers” (emphasis added). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626